Name: Council Directive 78/686/EEC of 25 July 1978 concerning the mutual recognition of diplomas, certificates and other evidence of the formal qualifications of practitioners of dentistry, including measures to facilitate the effective exercise of the right of establishment and freedom to provide services
 Type: Directive
 Subject Matter: teaching;  employment;  health;  education
 Date Published: 1978-08-24

 Avis juridique important|31978L0686Council Directive 78/686/EEC of 25 July 1978 concerning the mutual recognition of diplomas, certificates and other evidence of the formal qualifications of practitioners of dentistry, including measures to facilitate the effective exercise of the right of establishment and freedom to provide services Official Journal L 233 , 24/08/1978 P. 0001 - 0009 Finnish special edition: Chapter 16 Volume 1 P. 0033 Greek special edition: Chapter 05 Volume 3 P. 0012 Swedish special edition: Chapter 16 Volume 1 P. 0033 Spanish special edition: Chapter 06 Volume 2 P. 0032 Portuguese special edition Chapter 06 Volume 2 P. 0032 COUNCIL DIRECTIVE of 25 July 1978 concerning the mutual recognition of diplomas, certificates and other evidence of the formal qualifications of pratitioners of dentistry, including measures to facilitate the effective exercise of the right of establishment and freedom to provide services (78/686/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 49, 57, 66 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas, pursuant to the Treaty, all discriminatory treatment based on nationality with regard to establishment and provision of services is prohibited as from the end of the transitional period ; whereas the principle of such treatment based on nationality applies in particular to the grant of any authorization required to practise as a dental practitioner and also to registration with or membership of professional organizations or bodies; Whereas it nevertheless seems desirable that certain provisions be introduced to facilitate the effective exercise of the right of establishment and freedom to provide services in respect of the activities of dental practitioners; Whereas, pursuant to the Treaty, the Member States are required not to grant any form of aid likely to distort the conditions of establishment; Whereas Article 57 (1) of the Treaty provides that Directives shall be issued for the mutual recognition of diplomas, certificates and other evidence of formal qualifications ; whereas the aim of this Directive is the recognition of diplomas, certificates and other evidence of formal qualifications of a dental practitioner enabling activities in the field of dentistry to be taken up and pursued and the recognition of diplomas, certificates and other evidence of formal qualifications in respect of practitioners of specialized dentistry; Whereas, with regard to the training of practitioners of specialized dentistry, the mutual recognition of training qualifications is advisable where these qualifications, while not being a condition for taking up the activities of practitioner of specialized dentistry, are nonetheless a condition for the use of a specialist title; Whereas, in view of the current differences between the Member States regarding the number of specializations in dentistry and the type or the length of training courses for such specializations, certain coordinating provisions intended to enable Member States to proceed with the mutual recognition of diplomas, certificates and other evidence of formal qualifications should be laid down ; whereas such coordination has been effected by Council Directive 78/687/EEC of 25 August 1978 concerning the coordination of provisions laid down by law, regulation or administrative action in respect of the activities of dental practitioners (3); (1)OJ No C 101, 4.8.1970, p. 19. (2)OJ No C 36, 28.3.1970, p. 17. (3)See page 10 of this Official Journal. Whereas, although the coordination referred to above was not intended to harmonize all the provisions of the Member States on the training of practitioners of specialized dentistry, it is nevertheless appropriate to proceed with the mutual recognition of diplomas, certificates and other evidence of formal qualifications as a pratitioner of specialized dentistry which are not common to all the Member States, without however excluding the possibility of subsequent harmonization in this field ; whereas it was considered in this connection that recognition of diplomas, certificates and other evidence of formal qualifications as a practitioner of specialized dentistry must be restricted to those Member States where such specialization is known; Whereas, with regard to the use of academic titles, since a Directive on the mutal recognition of diplomas does not necessarily imply equivalence in the training covered by such diplomas, the use of such titles should be authorized only in the language of the Member State of origin or of the Member State from which the foreign national comes; Whereas, to facilitate the application of this Directive by national authorities, Member States may prescribe that, in addition to formal certificates of training, a person who satisfies the conditions of training required by these authorities must provide a certificate from the competent authorities of his Member State of origin or of the Member State from which he comes stating that these certificates of training are those covered by this Directive; Whereas, in the case of the provision of services, the requirement of registration with or membership of professional organizations or bodies since it is related to the fixed and permanent nature of activities pursued in the host country would thus undoubtedly constitute an obstacle to the persons wishing to provide the service, by reason of the temporary nature of his activity ; whereas this requirement should therefore be abolished ; whereas, however, in this event, control over professional discipline which is the responsibility of these professional organizations or bodies, should be guaranteed ; whereas, to this end, it should be provided, subject to the application of Article 62 of the Treaty, that the person concerned may be required to submit to the competent authority of the host Member State particulars relating to the provision of services; Whereas, with regard to the requirements relating to good character and good repute, a distinction should be drawn between the requirements to be satisfied on first taking up the profession and those to be satisfied for its practice; Whereas, as far as the activities of employed dental practitioners are concerned, Council Regulation (EEC) No 1612/68 of 15 October 1968 on freedom of movement for workers within the Community (1) lays down no specific provisions relating to good character or good repute, professional discipline or use of title for the professions covered ; whereas, depending on the individual Member State, such rules are or may be applicable both to employed and self-employed persons ; whereas the activities of dental practitioners are or will be subject in all Member States to possession of a diploma, certificate or other evidence of formal qualification in dentistry ; whereas such activities are pursued by both employed and self-employed persons, or by the same persons in both capacities in the course of their professional career ; whereas, in order to encourage as far as possible their free movement within the Community, it therefore appears necessary to extend this Directive to cover employed dental practitioners; Whereas the dental profession is not yet organized in Italy ; whereas it is therefore necessary to grant Italy an additional period for recognizing the diplomas of dental practitioners awarded by the other Member States; Whereas, moreover, this means that holders of a doctor's diploma awarded in Italy may not acquire a certificate meeting the requirements of Article 19 of this Directive; Whereas, in these circumstances, it is necessary to defer on the one hand the obligation of Italy to recognize diplomas awarded by the other Member States and on the other hand that of the Member States to recognize diplomas awarded in Italy as referred to in Article 19, HAS ADOPTED THIS DIRECTIVE: CHAPTER I SCOPE Article 1 This Directive shall apply to the activities of dental practitioners as defined in Article 5 of Directive 78/687/EEC pursued under the following titles: - in Germany: Zahnarzt, (1)OJ No L 257, 19.10.1968, p. 2. - in Belgium: licenciÃ © en science dentaire/licentiaat in de tandheelkunde, - in Denmark: tandlÃ ¦ge, - in France: chirurgien-dentiste, - in Ireland: dentist, dental practitioner or dental surgeon, - in Italy: the diploma the title of which will be notified by Italy to the Member States and the Commission within the time limit laid down in Article 24 (1), - in Luxembourg: mÃ ©decin-dentiste, - in the Netherlands: tandarts, - in the United Kingdom: dentist, dental practitioner or dental surgeon. CHAPTER II DIPLOMAS, CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN DENTISTRY Article 2 Each Member State shall recognize the diplomas, certificates and other evidence of formal qualifications in dentistry awarded to nationals of Member States by the other Member States in accordance with Article 1 of Directive 78/687/EEC and which are listed in Article 3 of this Directive, by giving such qualifications, as far as the right to take up and pursue the activities of a dental practitioner is concerned, the same effect in its territory as those which the Member States itself awards. Article 3 The diplomas, certificates and other evidence of formal qualification referred to in Article 2 are as follows: (a) in Germany 1. "Zeugnis Ã ¼ber die zahnÃ ¤rztliche StaatsprÃ ¼fung" (the State examination certificate in dentistry), awarded by the competent authorities; 2. the certificates from the competent authorities of the Federal Republic of Germany stating that the diplomas awarded after 8 May 1945 by the competent authorities of the German Democratic Republic are recognized as equivalent to those listed in point 1; (b) in Belgium "diplÃ ´me lÃ ©gal de licenciÃ © en science dentaire/wettelijk diploma van licentiaat in de tandheelkunde" (the official diploma of graduate in dental science), awarded by the university faculties of medicine, or by the Central Board or by the State boards of university examiners; (c) in Denmark "bevis for tandlÃ ¦geeksamen (kandidateksamen)" (official diploma certifying that the holder has passed the examination in dentistry), issued by schools of dentistry together with the document issued by the "Sundhedsstyrelsen" (State Board of Health) certifying that he has worked as an assistant for the required length of time; (d) in France 1. "diplÃ ´me d'Ã tat de chirurgien-dentiste" (State diploma of dental surgeon), awarded until 1973 by the university faculties of medicine or the university joint faculties of medicine and pharmacy; 2. "diplÃ ´me d'Ã tat de docteur en chirurgie dentaire" (State diploma of doctor of dental surgery), awarded by the universities; (e) in Ireland the diploma of: - Bachelor in Dental Science (B.Dent.Sc.), - Bachelor of Dental Surgery (BDS), or - Licentiate in Dental Surgery (LDS), awarded by the universities or the Royal College of Surgeons in Ireland; (f) in Italy the diploma the title of which will be notified by Italy to the Member States and to the Commission within the time limit laid down in Article 24 (1); (g) in Luxembourg "diplÃ ´me d'Ã tat de docteur en mÃ ©decine dentaire" (State diploma of doctor of dental medicine), issued by the State Board of Examiners; (h) in the Netherlands "universitair getuigschrift van een met goed gevolg afgelegd tandartsexamen" (university certificate certifying success in the dental surgeon's examination); (i) in the United Kingdom the diploma of: - Bachelor of Dental Surgery (BDS or B.Ch.D), or - Licentiate in Dental Surgery (LDS), issued by the universities and the royal colleges. CHAPTER III DIPLOMAS, CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN SPECIALIZED DENTISTRY PECULIAR TO TWO OR MORE MEMBER STATES Article 4 Each Member State with provisions in this field laid down by laws, regulations or administrative provisions shall recognize the diplomas, certificates and other evidence of formal qualifications of dental practitioners specializing in orthodontics and oral surgery awarded to nationals of Member States by other Member States in accordance with Articles 2 and 3 of Directive 78/687/EEC and which are listed in Article 5, by granting such qualifications the same effect in its territory as the diplomas, certificates and other formal qualifications which it itself awards. Article 5 The diplomas, certificates and other evidence of formal qualifications referred to in Article 4 are as follows: 1. Orthodontics - in Germany "fachzahnÃ ¤rztliche Anerkennung fÃ ¼r KieferorthopÃ ¤die" (certificate of orthodontist), issued by the "LandeszahnÃ ¤rztekammern" (Chamber of Dental Practitioners of the "LÃ ¤nder"), - in Denmark "bevis for tilladelse til at betegne sig som specialtandlÃ ¦ge i ortodonti" (certificate awarding the right to use the title of dental practitioner specializing in orthodontics), issued by the "Sundhedsstyrelsen" (State Board of Health), - in France "le titre de spÃ ©cialiste en orthodontie" (the title of orthodontic specialist), issued by the authority recognized competent for this purpose, - in Ireland certificate of specialist dentist in orthodontics, issued by the competent authority recognized for this purpose by the competent minister, - in the Netherlands "getuigschrift van erkenning en inschrijving als orthodontist in het Specialistenregister" (certificate showing that the person concerned is officially recognized and that his name is entered as a orthodontist in the specialists' register), issued by the "Specialisten-Registratiecommissie (SRC)" (Specialists Registration Board), - in the United Kingdom certificate of completion of specialist training in orthodontics, issued by the competent authority recognized for this purpose. 2. Oral surgery - in Germany "fachzahnÃ ¤rztliche Anerkennung fÃ ¼r Oralchirurgie/Mundchirurgie" (certificate of oral surgery), issued by the "LandeszahnÃ ¤rztekammern" (Chamber of Dental Practitioners of the "LÃ ¤nder"), - in Denmark "bevis for tilladelse til at betegne sig som specialtandlÃ ¦ge i hospitalsodontologi" (certificate conferring the right to use the title of dental practitioner specialized in hospital odontology), issued by the "Sundhedsstyrelsen" (State Board of Health), - in Ireland certificate of specialist dentist in oral surgery, issued by the competent authority recognized for this purpose by the competent Minister, - in the Netherlands "getuigschrift van erkenning en inschrijving als kaakchirurg in het Specialistenregister" (certificate showing that the person concerned is officially recognized and that his name is entered as an oral surgeon in the specialists' register), issued by the "Specialisten-Registratiecommissie (SRC)" (Specialists Registration Board), - in the United Kingdom certificate of completion of specialist training in oral surgery, issued by the competent authority recognized for this purpose. Article 6 1. Nationals of Member States wishing to acquire one of the diplomas, certificates or other evidence of formal qualification of practitioner of specialized dentistry which are not awarded in the Member State of origin or the Member State from which the foreign national comes, may be required by a host Member State to fulfil the conditions of training laid down in respect of the speciality by its own laws, regulations or administrative provisions. 2. The host Member State shall, however, take into account, in whole or in part, the training periods completed by the nationals referred to in paragraph 1 and attested by possession of a diploma, certificate or other evidence of formal training awarded by the competent authorities of the Member State of origin or the Member State from which the foreign national comes, provided such training periods correspond to those required in the host Member State for the specialized training in question. 3. The competent authorities or bodies of the host Member State, having verified the content and duration of the specialist training of the person concerned on the basis of the diplomas, certificates and other evidence of formal qualifications submitted, shall inform him of the period of additional training required and of the fields to be covered by it. CHAPTER IV EXISTING CIRCUMSTANCES Article 7 1. In the case of nationals of Member States whose diplomas, certificates and other evidence of formal qualifications do not satisfy all the minimum training requirements laid down in Article 1 of Directive 78/687/EEC, each Member State shall recognize as being sufficient proof the diplomas, certificates and other evidence of formal qualifications in dentistry awarded by those Member States before the implementation of Directive 78/687/EEC, accompanied by a certificate stating that those nationals have effectively and lawfully been engaged in the activities in question for at least three consecutive years during the five years prior to the date of issue of the certificate. 2. In the case of nationals of Member States whose diplomas, certificates and other evidence of formal qualifications in specialized dentistry do not satisfy the minimum training requirements under Articles 2 and 3 of Directive 78/687/EEC, each Member State shall recognize as sufficient proof the diplomas, certificates and other evidence of formal qualifications in specialized dentistry awarded by those Member States before the implementation of Directive 78/687/EEC. The Member State may, however, require that such diplomas, certificates and other evidence of formal qualifications be accompanied by a certificate issued by the competent authorities or bodies of the Member State of origin or of the Member State from which the foreign national comes, stating that he has been engaged in activities of specialized dentistry for a period equal to twice the difference between the length of specialized training in the Member State of origin or in the Member State from which the foreign national comes and the minimum training period referred to in Directive 78/687/EEC where these diplomas, certificates and other evidence of formal qualifications do not satisfy the minimum training period laid down in Article 2 of Directive 78/687/EEC. However, if before this Directive is implemented, the host Member State requires a minimum training period of shorter duration than that referred to in Article 2 of Directive 78/687/EEC, the difference mentioned in the first subparagraph can be determined only by reference to the minimum training period laid down by that State. CHAPTER V USE OF ACADEMIC TITLE Article 8 1. Without prejudice to Article 17, host Member States shall ensure that the nationals of Member States who fulfil the conditions laid down in Articles 2, 4, 7 and 19 have the right to use the lawful academic title in so far as this is not identical with the professional title or, where appropriate, the abbreviation thereof, of their Member State of origin or of the Member State from which they come, in the language of that State. Host Member States may require this title to be followed by the name and location of the establishment or examining board which awarded it. 2. If the academic title used in the Member State of origin or in the Member State from which a foreign national comes can be confused in the host Member State with a title requiring in that State additional training which the person concerned has not undergone, the host Member State may require such a person to use the title employed in the Member State of origin or the Member State from which he comes in suitable wording to be drawn up by the host Member State. CHAPTER VI PROVISIONS TO FACILITATE THE EFFECTIVE EXERCISE OF THE RIGHT OF ESTABLISHMENT AND FREEDOM TO PROVIDE SERVICES IN RESPECT OF THE ACTIVITIES OF DENTAL PRACTITIONERS A. Provisions relating specifically to the right of establishment Article 9 1. A host Member State which requires of its nationals proof of good character or good repute when they take up for the first time any of the activities referred to in Article 1 shall accept as sufficient evidence, in respect of nationals of other Member States, a certificate issued by a competent authority in the Member State of origin or the Member State from which the foreign national comes attesting that the requirements of the Member State as to good character or good repute for taking up the activity in question have been met. 2. Where the Member State of origin or the Member State from which the foreign national comes does not require proof of good character or good repute of persons wishing to take up the activity in question for the first time, the host Member State may require of nationals of the Member State of origin or the Member State from which the foreign national comes an extract from the "judicial record" or, failing this, an equivalent document issued by a competent authority in the Member State of origin or the Member State from which the foreign national comes. 3. If the host Member State has detailed knowledge of a serious matter which has occurred prior to the establishment of the person concerned in that State outside its territory and which is likely to affect the taking up within its territory of the activity concerned, it may inform the Member State of origin or the Member State from which the foreign national comes. The Member State of origin or the Member State from which the foreign national comes shall verify the accuracy of the facts if they are likely to affect in that Member State the taking up of the activity in question. The authorities in that State shall decide on the nature and extent of the investigation to be made and shall inform the host Member State of any consequential action which they take with regard to the certificates or documents they have issued. 4. Member States shall ensure the confidentiality of the information forwarded. Article 10 1. Where, in a host Member State, provisions laid down by law, regulation or administrative action are in force laying down requirements as to good character or good repute, including provision for disciplinary action in the event of serious professional misconduct or conviction for criminal offences and relating to the pursuit of any of the activities referred to in Article 1, the Member State of origin or the Member State from which the foreign national comes shall forward to the host Member State all necessary information regarding measures or disciplinary action of a professional or administrative nature taken in respect of the person concerned or regarding criminal penalties imposed on him when pursuing his profession in the Member State of origin or in the Member State from which he comes. 2. If the host Member State has detailed knowledge of a serious matter which has occurred prior to the establishment of the person concerned in the State outside its territory and which is likely to affect the pursuit within its territory of the activity concerned, it may inform the Member State of origin or the Member State from which the foreign national comes. The Member State of origin or the Member State from which the foreign national comes shall verify the accuracy of the facts if they are likely to affect in that Member State the pursuit of the activity in question. The authorities in that State shall decide on the nature and extent of the investigation to be made and shall inform the host Member State of any consequential action which they take with regard to the information they have forwarded in accordance with paragraph 1. 3. Member States shall ensure the confidentiality of the information forwarded. Article 11 Where a host Member State requires of its own nationals wishing to take up or pursue any of the activities referred to in Article 1 a certificate of physical or mental health, that State shall accept as sufficient evidence thereof the presentation of the document required in the Member State of origin or the Member State from which the foreign national comes. Where the Member State of origin or the Member State from which the foreign national comes does not impose any requirements of this nature on those wishing to take up or pursue the activity in question, the host Member State shall accept from such national a certificate issued by a competent authority in that State corresponding to the certificates issued in the host Member State. Article 12 Documents issued in accordance with Articles 9, 10 and 11 may not be presented more than three months after their date of issue. Article 13 1. The procedure for authorizing the person concerned to take up any activity referred to in Article 1, pursuant to Articles 9, 10 and 11, must be completed as soon as possible and not later than three months after presentation of all the documents relating to such person, without prejudice to delays resulting from any appeal that may be made upon the termination of this procedure. 2. In the cases referred to in Articles 9 (3) and 10 (2), a request for re-examination shall suspend the period laid down in paragraph 1. The Member State consulted shall give its reply within a period of three months. On receipt of the reply or at the end of the period the host Member State shall continue with the procedure referred to in paragraph 1. Article 14 Where a host Member State requires its own nationals wishing to take up or pursue any of the activities referred to in Article 1 to take an oath or make a solemn declaration and where the form of such oath or declaration cannot be used by nationals of other Member States, that Member State shall ensure that an appropriate and equivalent form of oath or declaration is offered to the person concerned. B. Provisions relating specifically to the provision of services Article 15 1. Where a Member State requires of its own nationals wishing to take up or pursue any of the activities referred to in Article 1 an authorization or membership of or registration with a professional organization or body, that Member State shall in the case of the provision of services exempt the nationals of the other Member States from that requirement. The person concerned shall provide services with the same rights and obligations as the nationals of the host Member State ; in particular he shall be subject to the rules of conduct of a professional or administrative nature which apply in that Member State. To this end and in addition to the declaration relating to the provision of services referred to in paragraph 2 Member States may, so as to permit the implementation of the provisions relating to professional conduct in force in their territory, provide for automatic temporary registration with or pro forma membership of a professional organization or body or entry in a register, provided that such registration does not delay or in any way complicate the provision of services or impose any additional costs on the person providing the services. Where a host Member State adopts a measure pursuant to the second subparagraph or becomes aware of facts which run counter to these provisions, it shall forthwith inform the Member State where the person concerned is established. 2. The host Member State may require the person concerned to make a prior declaration to the competent authorities concerning the provision of his services where they involve a temporary stay in its territory. In urgent cases this declaration may be made as soon as possible after the services have been provided. 3. Pursuant to paragraphs 1 and 2, the host Member State may require the person concerned to supply one or more documents containing the following particulars: - the declaration referred to in paragraph 2, - a certificate stating that the person concerned is lawfully pursuing the activities in question in the Member State where he is established, - a certificate that the person concerned holds one or other of the diplomas, certificates or other evidence of formal qualifications appropriate for the provision of the services in question and referred to in this Directive. 4. The document or documents specified in paragraph 3 may not be presented more than 12 months after their date of issue. 5. Where a Member State temporarily or permanently deprives, in whole or in part, one of its nationals or a national of another Member State established in its territory of the right to pursue any of the activities referred to in Article 1, it shall, as appropriate, ensure the temporary or permanent withdrawal of the certificate referred to in the second indent of paragraph 3. Article 16 Where registration with a public social security body is required in a host Member State for the settlement with insurance bodies of accounts relating to services rendered to persons insured under social security schemes, that Member State shall exempt nationals of Member States established in another Member State from this requirement in cases of provision of services entailing travel on the part of the person concerned. In all cases of provision of services entailing travel on the part of the person concerned, the host Member State may require him to supply information to this body in advance, or, in urgent cases, at the earliest opportunity, concerning the services provided. C. Provisions common to the right of establishment and freedom to provide services Article 17 1. Where in a host Member State the use of the professional title relating to any of the activities referred to in Article 1 is subject to rules, nationals of other Member States who fulfil the conditions laid down in Articles 2, 7 (1) and 19 shall use the professional title of the host Member State which, in that State, corresponds to those conditions of qualification and shall use the abbreviated title. 2. Paragraph 1 shall also apply to the use of professional titles of practitioner of specialized dentistry by those who fulfil the conditions laid down in Articles 4 and 7 (2) respectively. Article 18 1. Member States shall take the necessary measures to enable the persons concerned to obtain information on the health and social security laws and, where applicable, on the professional ethics of the host Member State. For this purpose Member States may set up information centres from which such persons may obtain the necessary information. In the case of establishment, the host Member States may require the person concerned to contact these centres. 2. Member States may set up the centres referred to in paragraph 1 within the competent authorities and bodies which they must designate within the period laid down in Article 24 (1). 3. Member States shall see to it that, where appropriate, the persons concerned acquire, in their interest and in that of their patients, the linguistic knowledge necessary for the exercise of their profession in the host Member State. CHAPTER VII TRANSITIONAL PROVISIONS COVERING THE SPECIAL CASE OF ITALY Article 19 From the date on which Italy takes the measures necessary to comply with this Directive, Member States shall recognize, for the purposes of carrying out the activities referred to in Article 1 of this Directive, the diplomas, certificates and other evidence of formal qualifications in medicine awarded in Italy to persons who had begun their university medical training not later than 18 months after notification of this Directive, accompanied by a certificate issued by the competent Italian authorities, certifying that these persons have effectively, lawfully and principally been engaged in Italy in the activities specified in Article 5 of Directive 78/687/EEC for at least three consecutive years during the five years prior to the issue of the certificate and that these persons are authorized to carry out the said activites under the same conditions as holders of the diploma, certificate or other evidence of formal qualifications referred to in Article 3 (f) of this Directive. The requirement of three years' experience referred to in the first subparagraph shall be waived in the case of persons who have successfully completed at least three years of study which are certified by the competent authorities as being equivalent to the training referred to in Article 1 of Directive 78/687/EEC. CHAPTER VIII FINAL PROVISIONS Article 20 Member States which require their own nationals to complete a preparatory training period in order to become eligible for appointment as a dental practitioner of a social security scheme may impose the same requirement on nationals of the other Member States for a period of eight years following notification of this Directive. The training period may not, however, exceed six months. Article 21 In the event of justified doubts, the host Member State may require of the competent authorities of another Member State confirmation of the authenticity of the diplomas, certificates and other evidence of formal qualifications issued in that other Member State and referred to in Chapters II, III and IV, and also confirmation that the person concerned has fulfilled all the training requirements laid down in Directive 78/687/EEC. Article 22 Within the time limit laid down in Article 24 (1), Member States shall designate the authorities and bodies competent to issue or receive the diplomas, certificates and other evidence of formal qualifications as well as the documents and information referred to in this Directive and shall forthwith inform the other Member States and the Commission thereof. Article 23 The Directive shall also apply to the nationals of Member States who, in accordance with Regulation (EEC) No 1612/68, are or will be pursuing as employed persons any of the activities referred to in Article 1. Article 24 1. Member States shall take the measures necessary to comply with this Directive within 18 months of its notification and shall forthwith inform the Commission thereof. However, Italy shall take these measures within a maximum period of six years and in any event when it takes those necessary to comply with Directive 78/687/EEC. 2. Member States shall forward to the Commission the texts of the main provisions of national law which they adopt in the field covered by this Directive. Article 25 Where a Member State encounters major difficulties in certain fields when applying this Directive, the Commission shall examine these difficulties in conjunction with that State and shall request the opinion of the Committee of Senior Officials on Public Health set up by Decision 75/365/EEC (1), as last amended by Decision 78/689/EEC (2). Where necessary, the Commission shall submit appropriate proposals to the Council. Article 26 This Directive is addressed to the Member States. Done at Brussels, 25 July 1978. For the Council The President K. von DOHNANYI (1)OJ No L 167, 30.6.1975, p. 19. (2)See page 17 of this Official Journal.